Davis, Judge,
concurring:
. I join the court’s opinion but wish to make it explicit that, for me, the possibility of a taking before August 14, 1976, depends on the correctness of the position announced by Chief Judge Jones in Don't Tear It Down, Inc. v. Washington, 399 F. Supp. 153 (D.D.C. 1975), now on appeal to the U.S. Court of Appeals for the D.C. Circuit, that under the congressional legislation the owners could not demolish the Willard or change the facade during the moratoria (without permission of the Pennsylvania Avenue Development Corporation). I accept and agree with Judge Jones’ ruling. But if it should finally and authoritatively turn out that that position is incorrect, either because such alterations were permissible under the statute even during the moratoria (see 399 F. Supp. at 155-56) or because the owners obtained— during the period from October 26, 1973, to October 1, 1974, when there was no moratorium — a vested and continuing right to demolish (see 399 F. Supp. at 156-57), then I believe that the taking date would have to be August 14,1976. I do not at all expect that there will be a final and authoritative decision in conflict with the position of Don’t Tear It *399Down, Inc., supra,1 but I place this caveat on the 'record because it is essential to my thinking with respect to a pre-August 1976 date-of-taking that the owners could not alter the facade or other non-structural elements of the Willard during the moratoria contemplated by Congress in the Pennsylvania Avenue Development Corporation Act of October 27, 1972.

 The Court of Appeals, after counsel had appeared for oral argument, stayed action on the appeal In that case pending resolution of the present action.